
	

113 HR 4118 PCS: Suspending the Individual Mandate Penalty Law Equals Fairness Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 319113th CONGRESS
		2d Session
		H. R. 4118
		IN THE SENATE OF THE UNITED STATES
		March 6, 2014Received; read the first timeMarch 10, 2014Read the second time and placed on the calendarAN ACT
		To amend the Internal Revenue Code of 1986 to delay the implementation of the penalty for failure
			 to comply with the individual health insurance mandate.
	
	
		1.Short titleThis Act may be cited as the Suspending the Individual Mandate Penalty Law Equals Fairness Act or as the SIMPLE Fairness Act.
		2.Delay in implementation of penalty for failure to comply with individual health insurance mandate
			(a)In generalSection 5000A(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(5)Delay in implementation of penaltyNotwithstanding any other provision of this subsection, the monthly penalty amount with respect to
			 any taxpayer for any month beginning before January 1, 2015, shall be
			 zero..
			(b)Delay of certain phase ins and indexing
				(1)Phase in of percentage of income limitationSection 5000A(c)(2)(B) of such Code is amended—
					(A)by striking 2014 in clause (i) and inserting 2015, and
					(B)by striking 2015 in clauses (ii) and (iii) and inserting 2016.
					(2)Phase in of applicable dollar amountSection 5000A(c)(3)(B) of such Code is amended—
					(A)by striking 2014 and inserting 2015, and
					(B)by striking 2015 (before amendment by subparagraph (A)) and inserting 2016.
					(3)Indexing of applicable dollar amountSection 5000A(c)(3)(D) of such Code is amended—
					(A)by striking 2016 in the matter preceding clause (i) and inserting 2017, and
					(B)by striking 2015 in clause (ii) and inserting 2016.
					(4)Indexing of exemption based on household incomeSection 5000A(e)(1)(D) of such Code is amended—
					(A)by striking 2014 (before amendment by subparagraph (B)) and inserting 2015, and
					(B)by striking 2013 and inserting 2014.
					(c)Effective dateThe amendments made by this section shall apply to months beginning after December 31, 2013.
			
	Passed the House of Representatives March 5, 2014.Karen L. Haas,Clerk
	March 10, 2014Read the second time and placed on the calendar
